            Case 2:19-cv-01579-JR    Document 66          Filed 09/09/21   Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




UHURU’SEKOU KAMARA AJANI
OBATAIYE-ALLAH,                                              No. 2:19-cv-01579-JR

                      Plaintiff,                             ORDER

       v.

CRAIG PRINS, COLLET PETERS, T.
BOWSER, BLEWETT, L. ALBERT,
MILLEGAN, STOCKTON, JEMMET,
DE LA CRUZ, YOUNCS, KEMPAS,
M. NOOTH, THURMOND, S.
JOHNSTON, J. BUGHER, HEALTH
SERVICES, and C. DiGUILIO,

                      Defendants.

HERNÁNDEZ, District Judge:

       Magistrate Judge Jolie Russo issued a Findings and Recommendation on July 26, 2021,

in which she recommends that the Court grant Defendants’ Motion for Partial Summary

Judgment. F&R, ECF 64. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).



1 – ORDER
          Case 2:19-cv-01579-JR         Document 66        Filed 09/09/21     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [64].

Accordingly, Plaintiff’s Motion for Partial Summary Judgment [24] is denied as to his claims

against Defendants Peters, Prins, Bowser, Blewett, Youncs, Bugher, Johnston, Nooth, and

DiGuilio and denied without prejudice as to Defendants MilLegan, Albert, Stockton, Thurmond,

and Kempas. The Court grants Defendants Peters, Prins, Bowser, Blewett, Youncs, Bugher,

Johnston, Nooth and DiGuilio’s Motion for Summary Judgment [58]. Plaintiff’s state law claims

for assault, battery, negligence, intentional infliction of emotional distress, abuse of process, and

retaliation are dismissed for lack of subject matter jurisdiction.

       IT IS SO ORDERED.



       DATED: __________________________.
                 September 9, 2021




                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




2 – ORDER
